FILED
                           NOT FOR PUBLICATION
                                                                             FEB 08 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


In re: ALLANA BARONI,                            No.   16-56618

          Debtor,                                D.C. No. 2:16-cv-00829-SVW
______________________________

ALLANA BARONI,                                   MEMORANDUM*

              Appellant,

 v.

CIT BANK N.A., FKA OneWest Bank
FSB, FKA OneWest Bank NA,

              Appellee.


                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen V. Wilson, District Judge, Presiding

                           Submitted February 6, 2018**
                             San Francisco, California

Before: THOMAS, Chief Judge, and D.W. NELSON and CHRISTEN, Circuit
Judges.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Allana Baroni (“Baroni”) appeals the district court’s order affirming the

bankruptcy court’s summary judgment rulings in favor of CIT Bank, N.A.

(formerly known as “OneWest Bank N.A.”) (“OneWest”). We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      1. Baroni’s note secured by a deed of trust is a “negotiable instrument”

under Cal. Com. Code § 3104(a). Yvanova v. New Century Mortg. Corp., 62 Cal.

4th 919, 927 (2016) (citing Creative Ventures, LLC v. Jim Ward & Assocs., 195

Cal. App. 4th 1430, 1445–46 (2011) (applying Commercial Code to promissory

note)). That the principal on her note may increase if she fails to pay interest does

not render the note non-negotiable. Regardless of any “interest” or additional

“charges,” Baroni agreed to pay at the very least $1.61 million—a “fixed amount

of money” pursuant § 3104(a).

      2. The undisputed evidence establishes OneWest possesses Baroni’s

promissory note indorsed in blank. As the “holder of the instrument,” OneWest

may “enforce” it in this bankruptcy action. §§ 1201(b)(21)(A), 3301 (internal

quotation marks omitted); see also In re Veal, 450 B.R. 897, 910–11, 917 (B.A.P.

9th Cir. 2011) (citations and internal quotation marks omitted); In re Smith, 509

B.R. 260, 266–67 (Bankr. N.D. Cal. 2014) (citations omitted).




                                          2
      3. The undisputed evidence further establishes OneWest kept Baroni’s note

and the allonges executed pursuant to it in the same folder. As the allonges were

“sufficiently affixed” to the note, there is no triable issue of material fact as to

whether OneWest may enforce it. Veal, 450 B.R. at 911 n.24 (citations omitted);

see also § 3204(a).

      AFFIRMED.




                                            3